Citation Nr: 0614051	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-35 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 
26, 2002 for the grant of a 100 percent rating for coronary 
artery disease, status post myocardial infarction.

2.  Entitlement to an effective date earlier than November 
26, 2002 for the grant of special monthly compensation (SMC) 
based on housebound criteria.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision.


FINDINGS OF FACT

1.  November 26, 2002 is the earliest date that medical 
evidence showed the criteria that is required for a 100 
percent rating for a heart condition.

2.  November 26, 2002 is the date on which the veteran was 
first assigned a 100 percent disability rating for a single 
disability.

3.  The veteran's service-connected disabilities did not 
render him housebound prior to November 26, 2002.
 

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 26, 
2002 for a grant of a 100 percent rating for coronary artery 
disease, status post myocardial infarction, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).

2.  The criteria for an effective date prior to November 26, 
2002 for a grant of SMC based on housebound criteria have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  Unless a claim for VA benefits is 
received within one year of separation from service, the 
effective date of the claim will be the later of the date of 
receipt of claim and the date entitlement arose.  38 C.F.R. 
§ 3.400 (b) (ii)(B).

In this case, the veteran was initially granted service 
connection for his coronary artery disease on April 2, 2002 
(the date of his claim) and assigned a 10 percent rating.  
This rating was increased to 100 percent as of November 26, 
2002 (the date on which a VA examination showed that the 
veteran met the criteria for a 100 percent rating for a heart 
condition).  The veteran's 100 percent rating is currently 
assigned under 38 C.F.R. § 4.104, Diagnostic Code 7005, which 
requires a veteran to have documented coronary artery disease 
which results in chronic congestive heart failure; a workload 
of 3 METs or less that results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. 

At his VA examination in November 2002, the veteran indicated 
that he had had a myocardial infarction in September 2002 and 
was hospitalized.  However, hospitalization records fail to 
show any evidence of a myocardial infarction.  The veteran 
was diagnosed with chronic obstructive pulmonary disease 
(COPD) and unstable angina at time of discharge from the 
hospital, but no complications were noted to have arisen 
during the hospitalization, and no evidence of a myocardial 
infarction was shown.

While the veteran has submitted additional medical treatment 
records, the records fail to show chronic congestive heart 
failure, a workload of 3 METs or less, or an ejection 
fraction of less than 30 percent.  Specifically, neither an 
echocardiography report, nor an ultrasound, both performed in 
September 2002, showed the aforementioned criteria.  At an 
electrophysiological study in November 2002 it was noted that 
the veteran had a history of syncope, but no cardiac 
arrhythmias could be induced during the study, and the 
etiology of the veteran's clinical symptoms remained unknown.

As the medical evidence of record fails to show the criteria 
necessary for a 100 percent rating prior to the VA 
examination on November 26, 2002, the veteran's claim is 
denied.

The veteran has also requested an earlier effective date for 
the award of his SMC.  However, for SMC to be awarded based 
on housebound criteria, a veteran must have either a single 
service-connected disability rated as 100 percent disabling, 
or he must by reason of his service-connected disabilities be 
permanently housebound, which means that he is substantially 
confined to his house (ward or clinical areas, if 
institutionalized) or immediate premises due to his service-
connected disabilities which are reasonably certain to remain 
throughout his lifetime.  See 38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i).

In this case, the veteran's heart condition serves as his 
single disability rated as 100 percent.  Since an effective 
date, earlier than November 26, 2002 was denied for the 
veteran's heart condition, November 26, 2002 remains the 
earliest date that the veteran is eligible for SMC based 
purely on a single service-connected disability.  

At a VA examination on November 26, 2002, the veteran 
described his average day to include activities such as 
taking care of his personal hygiene; walking in a local park; 
walking to a local supermarket to have breakfast; and walking 
to a second house he owned to feed his fighting cocks.  As 
such, the veteran was not at all confined to his house, and 
he therefore fails to meet the criteria for SMC.

Accordingly, the veteran's claim is denied as November 26, 
2002 was the first day the veteran met the rating criteria 
for SMC. 

 II. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a July 
2005 letter.  By this letter, by previous letters, and by the 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.  
Specifically, the July letter informed the veteran of the 
criteria necessary for establishing an earlier effective date 
for an award.     

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, it was given prior to a subsequent adjudication 
(in a December 2005 supplemental statement of the case).  
Furthermore, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and ample time to respond to VA notices.  

VA treatment records and private hospitalization and 
treatment records have been obtained.  The veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the veteran was offered the opportunity to testify at a 
hearing before the Board.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

An effective date earlier than November 26, 2002 for the 
grant of a 100 percent rating for coronary artery disease, 
status post myocardial infarction, is denied.

An effective date earlier than November 26, 2002 for the 
grant of SMC based on housebound criteria is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


